 



 Exhibit 10.1

 

Amended and Restated Master Services Agreement

 

This Amended and Restated Master Services Agreement (the “Agreement”), dated as
of May 1, 2018 (the “Effective Date”), is between Medpace, Inc., an Ohio
Corporation with a principal place of business at 5375 Medpace Way, Cincinnati,
OH 45227, (“Medpace”) and Ritter Pharmaceuticals, Inc., a Delaware Corporation
with a principal place of business at 1880 Century Park East, Suite #1000, Los
Angeles, CA 90067, (“Sponsor”). Medpace and Sponsor are sometimes referred to
herein individually as a “Party” and together as the “Parties”.

 

RECITALS:

 

WHEREAS, Sponsor is in the business of developing and obtaining regulatory
approval of the marketing and sale of pharmaceutical products; and

 

WHEREAS, Medpace is engaged in the business of providing services related to the
design and execution of clinical development programs involving drugs,
biologics, and medical devices through engagement by its clients, the sponsors
of clinical development programs, to perform such services; and

 

WHEREAS, Sponsor desires to engage Medpace to perform certain services
(“Services”) as set forth hereinafter in connection with certain clinical trials
(each, a “Study” or collectively, the “Studies”), all in accordance with and
subject to the terms of this Agreement;

 

WHEREAS, Medpace and Sponsor have entered into that certain Master Services
Agreement, dated August 30, 2016; and

 

WHEREAS, Medpace and Sponsor have agreed to enter into this Amended and Restated
Master Services Agreement, and upon execution of this Agreement, the Master
Services Agreement, dated August 30, 2016, shall be deemed terminated and
superseded.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Parties agree as follows:

 

1. PROJECT SPECIFICATIONS

 

  A. Medpace hereby agrees to perform Services for Sponsor from time to time in
accordance with the terms of this Agreement. For the sake of clarity, the
Services contemplated under this Agreement shall be provided on a non-exclusive
basis and Sponsor reserves the right to undertake all work on its own behalf or
to obtain similar services from a third party. Sponsor shall not be obligated to
purchase any minimum or specific volume or dollar amount of Services hereunder.
        B. The precise Services to be performed by Medpace shall be mutually
agreed upon by the Parties in writing and set forth in one or more task orders
(each a “Task Order”), a form of which is attached hereto as Exhibit A. Each
Task Order shall be signed by an authorized representative of each Party and
shall include detailed information concerning a given project, including a
description of the specific Services to be provided (“Scope of Work”), project
milestones and target completion dates (“Project Schedule”), a detailed budget
(“Project Budget”), and a schedule of payments related to the Project Schedule
and the Project Budget (“Payment Schedule”). The Parties acknowledge and agree
that Medpace may provide Services directly or through an Affiliate, as defined
below. Each Task Order shall contain a Transfer of Obligations list (“Transfer
of Obligations”) in conjunction with the relevant Task Order and consistent with
the regulations set forth in 21 C.F.R. Section 312, Subpart D (Responsibilities
of Sponsors and Investigators). Any responsibilities not specifically
transferred to Medpace in the Transfer of Obligations shall remain the
regulatory responsibility of Sponsor. Each Party shall provide such reasonable
cooperation as the other may request in connection with the other Party’s
compliance with the applicable provisions of Part 312.

 

  1 | Page

 

 

  C. Unless otherwise stated in the applicable Task Order, the Services will be
conducted in compliance with Medpace Standard Operating Procedures (“SOPs”) and
Policies.         D. From time to time, Sponsor may wish to enter into a Task
Order with a Medpace Affiliate for Services under this Agreement (“Affiliate
Task Order”), and such Medpace Affiliate may wish enter into the Affiliate Task
Order with Sponsor. Any such Affiliate Task Order must be in writing and signed
by the parties to the Affiliate Task Order, and each signatory to an Affiliate
Task Order is solely responsible for all obligations it undertakes under the
Affiliate Task Order. For the purposes of a particular Affiliate Task Order, the
Affiliate signing such Affiliate Task Order will be substituted for Medpace
everywhere it appears in this Agreement, and the term “Affiliate Task Order”
will be substituted for Task Order everywhere it appears in this Agreement.
Medpace shall be responsible for the compliance of its Affiliate with all of the
terms and conditions applicable to Services performed under each Affiliate Task
Order.         E. As used herein, “Affiliate” means in relation to a Party, any
entity, directly or indirectly, controlling such Party, controlled by such
Party, or under common control with such Party. For purposes of this Agreement,
“control”, whether used as a noun or a verb, means the possession, directly or
indirectly, of the power to affirmatively direct, or affirmatively cause the
direction of, the management and policies of an entity, whether through the
ownership of voting securities, by contract, or otherwise.         F. Pre-funded
Vendors:

 

  i. As part of the Services and as an accommodation to Sponsor, Medpace may
contract with third parties for the provision of services not customarily
performed or provided by Medpace; provided, however, Medpace has obtained
Sponsor’s prior written consent to use such third parties (“Pre-funded
Vendors”). The Parties acknowledge and agree that any third party paid with
Pre-funded Expenses in connection with the performance of Services under this
Agreement or any Task Order shall not be considered the agent, employee, or
subcontractor of Medpace. Medpace shall provide to Sponsor any amounts that
Medpace may recover from such Pre-funded Vendor as a result of any error or
service failure on the part of such Pre-funded Vendor in connectionwith Services
under this Agreement, less reasonable costs incurred by Medpace. Medpace shall
use commercially reasonable efforts to add Sponsor as a third-party beneficiary
to such contracts with Pre-funded Vendors (“Pre-funded Vendor Agreements”) to
allow Sponsor to exercise and enforce similar rights as Medpace may have under
its contract with any such Pre-funded Vendor, including without limitation the
right to audit and inspect such Pre-funded Vendor’s financial affairs,
facilities, processes and procedures. Medpace shall comply with and fully
enforce all provisions of Pre-funded Vendor Agreements between Medpace and the
relevant Pre-funded Vendor, to the extent such provisions affect any of
Sponsor’s rights, and shall not amend, waive or settle any dispute with respect
to (or permit any amendment or waiver of or settlement of any dispute with
respect to) any provision of such Pre-funded Vendor Agreement that affects any
of Sponsor’s rights hereunder without the prior written consent of Sponsor.

 

  2 | Page

 

 

  ii. Medpace may engage with and coordinate the services of such Pre-funded
Vendors and make payments after receipt of sufficient funds from Sponsor that
were pre-approved in writing by Sponsor (“Pre-funded Expenses”). If sufficient
funds are not received from Sponsor, payments to Pre-funded Vendors may be
delayed. Pre - funded Expenses may include but are not limited to third party
advance payments for investigator meetings, vendors, Study Site (defined below)
payments, and any payments to investigators, institutions, and site maintenance
organizations for services performed that relate to a Study and pre-approved in
writing by Sponsor. Medpace shall indemnify, defend and hold Sponsor harmless
for all third party claims, suits, liabilities, damages and expenses (including
attorneys’ fees and litigation costs) arising out of Medpace’s material failure
or delay in making any such Pre-Funded Expense payments to Study Sites or
Pre-funded Vendors; provided, however, that if Sponsor fails to provide to
Medpace sufficient funding that was pre-approved in writing by Sponsor, Medpace
shall have no obligation to indemnify Sponsor for claims resulting from
Medpace’s failure or delay.

 

  G. At all times during the term of this Agreement, the Parties shall comply,
to the extent applicable, with all relevant federal and local laws statutes and
regulations of any country or territory where the Study is being conducted
and/or where the Study Site is located (“Applicable Laws”).

 

  i. Applicable Laws in the United States shall include all applicable federal,
state and local laws, statutes and regulations, including but not limited to the
following federal statute and sections of the United States Code of Federal
Regulations (“CFR”):

 

  (A) 21 CFR Part 312- Investigational New Drug Application;         (B) 21 CFR
Part 50 - Protection of Human Subjects;         (C) 21 CFR Part 54 - Financial
Disclosure by Clinical Investigators;         (D) 21 CFR Part 56 - Institutional
Review Boards;         (E) Health Information Portability and Accountability Act
of 1996 (“HIPAA”) and any regulation and official guidelines (all as may be
amended from time to time) promulgated under that Act;         (F) Health
Information Technology for Economic and Clinical Health Act (“HITECH”) and any
regulation and official guidelines (all as may be amended from time to time)
promulgated under that Act;

 

  3 | Page

 

 

  (G) United States Foreign Corrupt Practices Act, the U.S. Export
Administration Act, the U.S. Anti-Boycott Regulations and other applicable
anti-corruption statues;         (H) World Medical Association Declaration of
Helsinki entitled “Ethical Principles for Medical Research Involving Human
Subjects” (2004 version); and         (I) The United States Federal Food, Drug
and Cosmetic Act, as amended.

 

  H. In the event of any “Adverse Event” as such term is defined in 21 CFR
312.32, and to the extent such activities are included in an applicable Task
Order, Medpace shall comply with the reporting procedure provided for in the
applicable Study protocol and herein and to the extent included in a Task Order
shall be responsible on behalf of Sponsor for collecting and submitting to
Sponsor reports of adverse drug events and drug experiences as specified in the
Study protocol, and all relevant adverse event information. Unless Sponsor
notifies Medpace otherwise, serious adverse drug experience reports shall be, in
all cases, forwarded within one (1) business day from Medpace to Sponsor. For
each Study, Medpace will provide to Sponsor cumulative quarterly and annual
serious adverse drug experience reports in an agreed upon format.         I.
Except as otherwise agreed by the Parties in writing, Sponsor is and at all
times remains, in all geographical regions where the Study is being performed,
the “Sponsor” or “Legal Representative” of the Study pursuant to Applicable Law.
        J. If requested pursuant to a Task Order, Medpace may assist Sponsor in
identifying investigators and study sites (collectively, “Study Sites”) to
perform the related Study and may facilitate the negotiation of clinical trial
agreements (“Investigator Agreement”) between Investigators and Sponsor. If,
pursuant to the applicable Task Order, Sponsor delegates to Medpace the
negotiation of such Investigator Agreements as part of the Services, then
Medpace agrees to comply with the Site Negotiation Plan (as defined below)
provided by Sponsor and Medpace will work diligently to conclude Investigator
Agreements with Study Sites in a timely manner, keeping in mind the Study
timelines, including by zealously negotiating to conclusion any Study
Site-initiated changes to Investigator Agreements within such parameters as
Sponsor directs or permits, including the Site Negotiation Plan and any other
Sponsor approved “fall-back” language provided by Sponsor to Medpace. Medpace
shall not agree to any substantive changes or revisions to the Investigator
Agreements outside of the Site Negotiation Plan or Sponsor approved fallback
provisions without the prior written approval of Sponsor. For the sake of
clarity, Medpace and Sponsor shall both be parties entering into the
Investigator Agreements with the Study Sites, unless otherwise agreed to by the
Parties. Unless the form of Investigator Agreement is mandated by regulation or
local custom, Medpace shall provide its own Investigator Agreements template to
Sponsor for review and approval. Sponsor shall have the right to approve all
Investigator Agreement templates for use and all finalized Investigator
Agreements prior to execution. Upon award of a Study, Sponsor shall provide
Medpace with written instructions regarding negotiation parameters for the
Investigator Agreements (the “Site Negotiation Plan”), which will be agreed to
by the Parties at a later date. Where provided in the relevant Task Order,
Medpace shall be responsible for negotiating clinical grants with each
participating Study Site in accordance with the budget pre-approved in writing
by Sponsor and set forth in the applicable Task Order. Sponsor shall have the
right to approve in writing all finalized Study Site clinical grant budgets and
Investigator Agreements prior to execution.

 

  4 | Page

 

 

2. PROJECT SCHEDULE

 

  A. Each Task Order shall contain project timelines, milestones or target dates
for completion of a project or a portion thereof, and all such schedules shall
be reasonable for the Services to be provided. In all events, the Parties shall
comply with each Task Order.         B. If at any time either Party anticipates
a delay in meeting the timelines for a given Task Order as set forth in its
Project Schedule, either due to changes to the Services requested by Sponsor, or
other causes beyond the affected Party’s control and not due to such Party’s
negligence or willful misconduct (for example, but without limitation, slower
than anticipated patient enrollment), then the anticipating Party shall promptly
notify the other Party, specifying the reason for the delay and the anticipated
effect upon the timelines, milestones or other deliverables. The Parties may
provide such notification during routine status updates or conference calls. The
Party affected shall use all reasonable endeavors to eliminate or cure or
overcome any such delays and to resume performance of its obligations with all
possible speed.

 

3. CONTRACT AMENDMENTS

 

  A. Any change in the details of a Task Order or the assumptions upon which the
Task Order is based may require changes in the Project Budget, Payment Schedule
or Project Schedule. Every such change shall require a written amendment to the
Task Order (a “Contract Amendment”). Each Contract Amendment shall detail the
requested changes to the applicable task, responsibility, duty, budget, timeline
or other matter. The Contract Amendment will become effective upon the execution
of the Contract Amendment by both Parties, and if applicable, will specify the
period of time within which Medpace must implement the changes. Both Parties
agree to act in good faith and promptly when considering a Contract Amendment
requested by the other Party but neither Party is obligated to execute a
Contract Amendment. No Contract Amendment shall become effective unless and
until it is signed by both Parties. In the event that Sponsor requests that
Medpace perform out-of-scope work prior to the execution of a Contract
Amendment, Sponsor will provide Medpace with written authorization by a duly
authorized senior officer of Sponsor to perform such additional Services and
agrees to compensate Medpace for the provision of such additional Services in
accordance with the written authorization. Medpace and Sponsor will work in good
faith to execute a Contract Amendment including such additional Services.

 

  5 | Page

 

 

4. PROJECT BUDGET, PAYMENT SCHEDULE, AND TERMS

 

  A. Service Fees:

 

  i. The Sponsor agrees to pay Medpace in accordance with the Project Budget and
Payment Schedule for Services properly rendered pursuant to this Agreement and
each Task Order.

 

  B. Pass Through Costs:

 

  i. The Sponsor agrees to reimburse Medpace for reasonable and necessary
pass-through costs that were pre-approved in writing by Sponsor and incurred by
Medpace in providing the Services in accordance with the relevant Task Order
(“Pass-through Costs”). Pass-through Costs may include, but are not limited to,
CRF printing costs, project-specific printing, shipping, copying and binding
costs, telecommunication and data costs, travel costs, including subsistence and
accommodation costs in compliance with the Medpace travel policy, literature
search and article retrieval costs, translation costs, EC/regulatory fees, and
pharmacy fees. All expenses billed to Sponsor by Medpace must be accompanied by
appropriate documentary evidence, such as receipts or other documentation
reasonably acceptable to Sponsor. The Parties acknowledge and agree that any
third party paid with Pass-through Costs in connection with the performance of
Services under this Agreement or any Task Order shall not be considered the
agent, employee, or subcontract of Medpace.

 

  C. Pre - funded Expenses:

 

  i. The Parties will work to establish a process for payment of Pre-funded
Expenses in the applicable Task Order which allows for timely payment of such
funds to Pre-funded Vendors.

 

  D. Payment Terms:

 

  i. Medpace shall not invoice any amounts in excess of those specified in the
Project Budget approved in writing by Sponsor. Unless otherwise agreed to in the
applicable Task Order, Sponsor shall mail or wire undisputed payments to Medpace
within 45 days after receipt of a written invoice and required supporting
documentation as applicable. If any portion of an invoice is disputed, then
Sponsor shall pay the undisputed amounts as set forth in the preceding sentence
and the Parties shall use good faith efforts to reconcile the disputed amount.
If Sponsor wishes to dispute an invoice, Sponsor will notify Medpace of any
disputed amounts within thirty (30) days of the date of receipt of any invoice
(“Sponsor Dispute Notice”). The Parties’ project teams will use good faith
efforts to resolve such dispute within twenty (20) days of the date of the
Sponsor Dispute Notice. The Parties agree that the result of these discussions
will be binding on both Parties, and if the Parties fail to reach a resolution
after said discussions, either Party may move forward with its rights under law
and this Agreement. An annual interest rate of 8% (or the maximum allowed by
law) will be applied to outstanding undisputed invoices greater than 30 days
beyond the due date, with such interest rate being assessed from the due date of
the undisputed invoice. The Parties will work in good faith to establish a
Payment Schedule in the applicable Task Order(s).

 

  6 | Page

 

 

  ii. Medpace shall limit the costs and expenses associated with this Agreement
and shall pass along to Sponsor all available discounts, or rebates and
allowances directly related to the Services. All payments shall be made in
United States Dollars ($) (the “Contracted Currency”) unless otherwise agreed to
in writing by the Parties and set forth in applicable Task Order.         iii.
The Project Budget is exclusive of all taxes, including without limitation
federal, state and local income taxes; franchise taxes; federal, state and local
sales and use taxes (except and not including sales or use taxes imposed on
account of a transaction made under this Agreement); gross receipts taxes;
property taxes; value-added taxes; and custom duty taxes. Medpace will use
reasonable best efforts to include an estimate of such taxes in the Project
Budget. However, all such expenses may not be known at the time of Task Order
execution. Sponsor will be responsible for all such taxes due in connection with
this Agreement. All such sales and/or use taxes shall be shown on supporting
documentation and provided to Sponsor.         iv. Medpace understands and
agrees that for purposes of complying with Sponsor’s reporting obligations under
the Patient Protection and Affordable Care Act of 2010 (together with any
regulations and official guidelines promulgated thereunder) and any applicable
U.S. state reporting requirements, Sponsor may collect, aggregate, and report
any and all payments made pursuant to this Agreement.

 

5. WARRANTIES AND REPRESENTATIONS:

 

  A. Acknowledgements:

 

  i. Medpace acknowledges that the Services to be provided hereunder are for the
benefit of, and are subject to the direction of Sponsor. Medpace acknowledges
that Sponsor is the beneficiary under the terms of this Agreement and each Task
Order, and that Sponsor is entitled to enforce the provisions thereof.        
ii. In carrying out its responsibilities under this Agreement and each Task
Order, neither Party nor any of its respective representatives or Affiliates
will pay, offer or promise to pay, or authorize the payment of, any money, or
give or promise to give, or authorize the giving of, any services or anything
else of value, either directly or through a third party, to any official or
employee of any governmental authority or instrumentality, or of a public
international organization, or of any agency or subdivision thereof corruptly
for the purpose of improperly (i) influencing any act or decision of that person
in his official capacity, including a decision to fail to perform his functions
with such governmental agency or instrumentality or such public international
organization or such political party, (ii) inducing such person to use his
influence with such governmental agency or instrumentality or such public
international organization or such political party to affect or influence any
act or decision thereof or (iii) securing any improper advantage; provided
however, the foregoing representation shall not apply to any facilitating or
expediting payment to a foreign official, political party, or party official the
purpose of which is to expedite or to secure the performance of a routine
governmental action by a foreign official, political party, or party official.
Medpace agrees to report immediately to Sponsor any direct or indirect requests
for payments to, or for the benefit of, a government official, including
facilitation payments, as well as any payments that are made to Medpace in
connection with the Services contemplated by this Agreement.

 

  7 | Page

 

 

  B. Representations and Warranties of Medpace:

 

  i. Medpace represents and warrants that it is duly organized, validly existing
and in good standing in its place of organization, and is in good standing and
duly qualified to do business in all locations where qualification is required
in order for Medpace to provide the Services.         ii. Medpace warrants that
the execution, delivery and performance of this Agreement and each Task Order
has been validly authorized by all corporate action and this Agreement and each
Task Order represents the valid binding agreement of Medpace enforceable in
accordance with its terms. The execution, delivery and performance of this
Agreement and each Task Order will not violate any organizational document
governing Medpace, any material agreement to which Medpace is a party, or any
law or court or governmental order to which Medpace is bound. Medpace further
warrants that it shall render the Services requested by Sponsor in accordance
with high professional standards, consistent with Good Clinical Practices and
with the standard of care customary in the contract research organization
industry.         iii. Medpace warrants that the personnel assigned to perform
Services rendered under this Agreement shall be qualified and professionally
capable of performing the Services, shall be adequate to effectively perform the
Services on the agreed upon schedule and shall devote such time as is necessary
to perform the Services on such agreed upon schedule.         iv. Medpace
further warrants that it shall perform the Services in compliance with the terms
of this Agreement and applicable Task Order, the protocol for the applicable
Study and all Applicable Laws including, without limitation, the Federal Food,
Drug and Cosmetic Act and the regulations promulgated pursuant thereto, and all
future amendments during the term. Medpace further warrants that it shall make
available to Sponsor, or to the responsible regulatory authority, relevant
records, programs and data as may reasonably be requested by Sponsor or which is
the subject of a Task Order. In accordance with Article 16, Sponsor shall have
the right to monitor the operations of Medpace hereunder, and Sponsor
representatives shall have the right to visit any of the facilities where
Medpace is performing any of the Services and during such visits to inspect the
work being done and materials used, to observe the procedures being followed, to
examine the books, records and other data relevant to the Services. If any
regulatory agency requests to inspect any books, records, data of Medpace
relating to the Services, Medpace shall immediately notify Sponsor within one
(1) business day. Medpace shall notify Sponsor promptly of any governmental or
regulatory correspondence, inquiry, or other communication directed to Medpace
or of which Medpace becomes aware that concerns: (A) a Study, including without
limitation inspections of Study Sites; (B) any Services; or (C) Sponsor
(collectively, the “Regulatory Communications”). Medpace shall, unless
prohibited by the applicable governmental or regulatory agency or
confidentiality obligations, promptly forward to Sponsor copies of all
Regulatory Communications and all correspondence or other documentation from any
governmental or regulatory agency or competent authority related to any
Regulatory Communication. In that event and to the extent permitted by
Applicable Law, Medpace will consult with and allow Sponsor to review and
comment on any responses or other communications made by Medpace to the
authority relating to the inspection, Study, Services, and/or Sponsor, and
Medpace shall consider and use good faith efforts to incorporate Sponsor’s
reasonable input; however, Sponsor acknowledges that it is Medpace’s obligation
to respond to an inspection notice directed to Medpace. Medpace shall otherwise
cooperate with Sponsor in good faith in responding to any Regulatory
Communications. To the extent permitted by Applicable Law, and at Sponsor’s own
expense, Sponsor shall be given the opportunity to have a representative present
during any inspection, audit, meeting, videoconference, telephone call, or
similar discussion with any governmental or regulatory authority related to a
Study, or to Services performed under this Agreement, or to Sponsor.

 

  8 | Page

 

 

  v. Medpace represents and warrants that there is no litigation, regulatory
investigation or proceeding, administrative hearing or any other similar
proceeding pending or to the best of its knowledge threatened against Medpace
which could materially adversely affect Medpace’s ability to perform the
Services.         vi. Medpace has developed a business interruption and disaster
recovery program and is executing such program to assess and reduce the extent
to which Medpace’s hardware, software and embedded systems may be susceptible to
errors or failures in various crisis (or force majeure) situations. Medpace
shall employ all reasonable and appropriate measures and processes to insure
that all data collected and stored by it pursuant to this Agreement will be
safeguarded against loss, damage and destruction arising from any cause
including, but not limited to, theft, fire, flood, earthquake, lightening, and
electrical disruption. Such measures and processes shall include, but not be
limited to, (A) storage of hard-copy documents and computer storage disks in
locked, fireproof containers, and (B) back-up and recovery systems (which are
periodically tested) for computer-based systems. Sponsor shall have the right,
but not the obligation, upon reasonable advance written notice and during normal
business hours, to periodically inspect Medpace’s premises to determine whether
the foregoing measures and processes are in effect and being implemented. In the
event that any data, reports or materials that are delivered by Medpace to
Sponsor are inaccurate as a result of such errors or failures then Medpace will
fix, or if necessary, re-perform the deliverables with no increase to direct
fees to Sponsor, within mutually agreeable time frames.

 

  9 | Page

 

 

  vii. if Medpace uses electronic systems for creating, modifying, maintaining,
archiving, retrieving or transmitting any records, including test results that
are required by, or subject to inspection by an applicable regulatory authority
(including the FDA), then Medpace represents and warrants that Medpace’s systems
for electronic records are in compliance with 21 CFR Part 11. Medpace further
represents and warrants that, in order to comply with Part 11, it will not use
any electronic signatures on any documents required by, submitted to, or
supporting a submission to the FDA unless Medpace, as applicable, has certified
to the FDA that it intends such electronic signatures to be the legally binding
equivalent of a hand-written signature.

 

  C. Representations and Warranties of Sponsor

 

  i. Sponsor represents and warrants that it is duly organized, validly existing
and in good standing in its place of organization, and is in good standing and
duly qualified to do business in all locations where qualification is required
for Sponsor to engage in its business.         ii. Sponsor warrants that the
execution, delivery and performance of this Agreement and each Task Order has
been validly authorized by all corporate action and this Agreement and each Task
Order represents the valid binding agreement of Sponsor enforceable in
accordance with its terms. The execution, delivery and performance of this
Agreement and each Task Order will not violate any organizational document
governing Sponsor, any material agreement to which Sponsor is a party, or any
law or court or governmental order to which Sponsor is bound.         iii.
Sponsor further warrants that it shall comply with all Applicable laws in
performing its obligations hereunder.         iv. Sponsor represents and
warrants that there is no litigation, regulatory investigation or proceeding,
administrative hearing or any other similar proceeding pending or to the best of
its knowledge threatened against Sponsor which could materially adversely affect
Sponsor’s ability to perform under this Agreement or any Task Order.         v.
SPONSOR MAKES NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING AND WITHOUT
LIMITATION ANY OF THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE REGARDING THE STUDY DRUG OR ANY OTHER SUBJECT MATTER OF THIS
AGREEMENT AND WITHOUT ANY REPRESENTATION OR WARRANTY THAT THE USE OF THE STUDY
DRUG WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHT OF A
THIRD PARTY. SPONSOR MAKES NO REPRESENTATION OF ANY KIND, EXPRESS OR IMPLIED,
REGARDING THE SAFETY OR EFFICACY OF THE STUDY DRUG OR ANY OTHER SUBJECT MATTER
OF THIS AGREEMENT.         vi. Sponsor represents and warrants that, to its
knowledge, it has and will have for the duration of any Task Order(s) the
financial resources that are necessary to meet its financial obligations under
this Agreement and each Task Order.

 

  10 | Page

 

 

6. TERMINATION

 

  A. The term of this Agreement shall be for four (4) years from the Effective
Date unless earlier terminated as permitted herein. Any Task Order, the duration
of which extends beyond the expiration or termination of this Agreement, will
continue to be performed for the term of such Task Order, and will continue to
be governed by the terms of this Agreement, which terms shall remain in effect
beyond the expiration or termination of this Agreement solely with respect to
such Task Order.         B. Sponsor may terminate this Agreement or any Task
Order without cause immediately upon giving Medpace notice of such termination.
        C. Medpace may terminate a Task Order if Sponsor has materially
defaulted on its obligations under this Agreement or any Task Order and has not
cured such material default (i) within 30 days after Sponsor’s receipt of a
written notice of default from Medpace if the material default is the failure to
pay Medpace any undisputed amount due hereunder or (ii) within 60 days after
receipt of written notice in the event of any other material default or where
such material default is not susceptible to cure within 60 days or the
defaulting Party fails to commence to cure such material default within such 60
day period.         D. As soon as practicable after receipt of such termination
notice, the Parties shall cooperate in good faith to agree on a plan to
expeditiously conclude activities and outstanding obligations of each Party with
respect to this Agreement and any applicable Task Order, including transfer of
all case report forms, Study files, and other data and information in Medpace’s
possession or control to Sponsor. Medpace shall not, without Sponsor’s prior
approval, perform any additional Services, incur expenses, or enter into any
other obligations related to the Agreement or the terminated Task Order, as
applicable, except to the extent requested by Sponsor or required by and with
due regard for Study subject safety and welfare. In the event that Medpace
terminates a Task Order for Sponsor’s breach under Section 6(C), Medpace shall
have the right to cease performance of Services and shall have no obligation to
perform additional Services, to transfer Deliverable or Work Product(s), or to
provide access to Medpace systems, unless otherwise required by any Applicable
Law or in the interest of Study subject safety. Sponsor shall not be liable to
Medpace for any loss of business opportunity or lost profit.         E. In the
event of any termination of a Task Order before completion, Sponsor agrees to
pay Medpace for all Services rendered pursuant to the unfinished Task Order
prior to such termination and any reasonable and necessary non-cancelable
expenses incurred in connection with Medpace’s performance of Services
thereunder and pre-approved in writing by Sponsor as well as any close-out
activities mutually agreed upon in writing by the Parties. As soon as reasonably
practicable following receipt of a termination notice, Medpace shall submit an
itemized accounting of Services performed, expenses incurred pursuant to
performance of the Services, non-cancelable expenses incurred by Medpace
relating to any unfinished Task Order, and payments received in order to
determine a balance to be paid by either Party to the other. Such balance shall
be paid within 30 days of receipt of such an itemized accounting by Sponsor.    
    F. The following Articles of this Agreement shall survive the expiration or
earlier termination of this Agreement: 6 – 11, 14 – 17, and 19-20.         G. In
the case of material breach by Sponsor due to a failure to pay amounts due to
Medpace, Medpace shall have no obligation to transfer Deliverables or Work
Product(s), until such breach is cured, unless otherwise required by applicable
law.

 

  11 | Page

 

 

7. COMMUNICATIONS

 

  A. Any notice required or permitted under this Agreement shall be in writing
and shall be deemed given if delivered personally, mailed by prepaid, first
class, certified mail, return receipt requested, or sent by express courier
service, to the Party to be notified at the addresses set forth below (or such
other address as shall be designated by written notice); provided that all
notices shall be effective upon receipt thereof:

 

If to Medpace:

 

Medpace, Inc.

5375 Medpace Way

Cincinnati, OH 45227

Attn: General Counsel

Telephone: (513) 579-9911

 

If to Sponsor:

 

Ritter Pharmaceuticals, Inc.

1880 Century Park East #1000

Los Angeles, CA 90067

Attn: Andrew Ritter, President

Email for invoices: ap@ritterpharma.com

Email for all other notices: andrew@ritterpharma.com

Telephone: (310) 203-1000

 

8. CONFIDENTIALITY

 

  A. Either Party or its Affiliates (the “Disclosing Party”) may provide its
confidential information to the other Party or its Affiliates (the “Receiving
Party”) during the course of this Agreement.         B. All information provided
by Sponsor or on Sponsor’s behalf or data collected by Medpace for Sponsor
during the course of performance of the Services is deemed to be the
confidential information of Sponsor (“Sponsor Confidential Information”).
“Sponsor Confidential Information” includes without limitation: (i) Sponsor’s or
its Affiliate’s business records, oral or electronic communications, financial
information, business practices, trade secrets, know-how, intellectual property,
materials, inventions, formulas, compounds, devices, specifications, designs,
plans, methods, software, data, technical information, concepts, procedures,
processes, business plans, current and past distribution and production
arrangements (oral or written), facilities, employees, marketing and sales
strategies, business opportunities and strategic plans; (ii) information related
to or arising from any proprietary compounds of Sponsor or Sponsor’s Affiliates
that is developed by Medpace in connection with the performance of the Services
hereunder; (iii) Sponsor Arising IP; (iv) information that is generated or
developed by or received from Study Sites by Medpace in connection the
performance of Medpace’s Services under the applicable Task Order; and (v) the
terms of this Agreement.

 

  12 | Page

 

 

  C. Medpace may provide confidential information to Sponsor during the course
of this Agreement (“Medpace Confidential Information”). Medpace Confidential
Information shall include but is not limited to standard operating procedures,
pricing, and financial information provided by Medpace or its Affiliates to
Sponsor during the course of performance of the Services, and any non-public
information pertaining to Medpace’s business practices or other proprietary
information. “Confidential Information” refers to Sponsor Confidential
Information and Medpace Confidential Information. Each Receiving Party shall not
disclose the Disclosing Party’s Confidential Information to any third party, or
use the Disclosing Party’s Confidential Information for any purpose other than
for those set forth under this Agreement or a Task Order, without the prior
written consent of the Disclosing Party.

 

  i. Each Receiving Party shall ensure that its and its Affiliate’s directors,
officers, employees, Subcontractors, and approved independent contractors
(collectively, “Representatives”) shall comply with the provisions of Article 8
of this Agreement. Receiving Party shall disclose the Disclosing Party’s
Confidential Information only to those of its Representatives who need to know
the Disclosing Party’s Confidential Information for performance of their
obligations under this Agreement and are bound by written nondisclosure
obligations at least as stringent as those set forth herein. Receiving Party
shall be liable for any breach of the terms of this Agreement by its
Representatives.         ii. Receiving Party shall exercise due care, but no
less than a reasonable degree of care, to prevent the unauthorized disclosure
and use of the Disclosing Party’s Confidential Information.

 

  D. The foregoing obligations of confidentiality and non-use shall not apply to
the extent that any information is:

 

  i. Information which was known by a Receiving Party before disclosure by the
Disclosing Party in connection with the Services or this Agreement (including
any Task Order) or which is independently discovered by the Receiving Party,
after the date hereof, without the aid, application or use of the Confidential
Information of the Disclosing Party, as evidenced by competent written records
maintained in the ordinary course of business;         ii. Information which is
in the public domain on the date hereof or subsequently becomes publicly
available through no fault or action of a Receiving Party or its
Representatives; or         iii. Information, which is disclosed to the
Receiving Party by a third party not under any obligation prohibiting the
disclosure of such Confidential Information.

 

  13 | Page

 

 

  E. If the Receiving Party is requested to disclose any Confidential
Information of the Disclosing Party or the substance of this Agreement in
connection with a legal or administrative proceeding or otherwise to comply with
a requirement under the law, the Receiving Party will give the Disclosing Party
(to the extent permitted by Applicable Law) prompt notice of such request so
that the Disclosing Party may seek an appropriate protective order or other
remedy, or waive compliance with the relevant provisions of this Agreement. If
the Disclosing Party seeks a protective order or other remedy, the Receiving
Party, at the Disclosing Party’s expense, will reasonably cooperate with and
assist the Disclosing Party in such efforts. Failure of the Disclosing Party to
intervene shall not relieve the obligations to maintain confidentiality except
in so far as the Receiving Party must comply with the terms of such process
compelling disclosure.         F. The Parties acknowledge that any breach or
threatened breach of this Article may result in irreparable harm to the
non-breaching Party for which monetary damages would be an inadequate remedy.
Therefore, the Parties agree that, in the event of such breach or threatened
breach of this Section, in addition to all other remedies available under law,
the non-breaching Party shall be entitled, as a matter of right, to equitable
relief, including an injunction, without being required to post a bond or other
security. Such equitable relief shall be in addition to the non-breaching
Party’s rights and remedies otherwise available at law.         G. Medpace
acknowledges that, in connection with its performance of the Services, it may
receive or gain access to “Nonpublic Personal Information” or “NPI.” As used
herein, NPI shall mean information that Medpace creates or receives from or on
behalf of Sponsor that is not publicly available and that, in itself or as part
of a unique combination of data or information, identifies or could be used to
identify an individual, whether by unique descriptors and/or identifiers,
including but not limited to social security numbers, health plan/insurance
policy numbers, financial account (including credit card/debit card) numbers,
driver’s license numbers, health or biometric related information, and/or any
other unique identifying numbers, characteristics, or codes. During the term of
this Agreement, Medpace shall use and disclose NPI only as necessary to perform
the Services and the specific obligations for which such information was
disclosed to Medpace pursuant to the Agreement. Medpace shall treat all NPI as
confidential in accordance with all Applicable Laws, including HIPAA and HITECH.
        H. The non-disclosure obligations under this Article 8 shall survive any
expiration or termination of this Agreement for seven (7) years. Upon expiration
or termination of this Agreement or earlier at the Disclosing Party’s written
request, the Receiving Party will, at the option and expense of the Disclosing
Party, return or destroy the Disclosing Party’s Confidential Information, except
that in any event the Receiving Party may retain a single copy of the Disclosing
Party’s Confidential Information solely for archival purposes.

 

  14 | Page

 

 

9. RIGHTS IN PROPERTY

 

  A. All materials, documents, data, software and information of every kind and
description supplied to Medpace by Sponsor or on behalf of Sponsor, or prepared,
developed, or generated by Medpace pursuant to this Agreement, (except for the
Medpace Property) are and shall be the sole and exclusive property of Sponsor
(“Sponsor Property”). Further, all inventions, processes, know-how, trade
secrets, improvements, copyrights, trademarks and/or patents, other intellectual
property, data and information relating to the Study drug or otherwise arising
from the Study, Sponsor Confidential Information, Study protocol, or Medpace’s
performance of Services under this Agreement that are conceived, reduced to
practice and/or generated hereunder during the term of this Agreement or
subsequent to the termination or expiration of this Agreement shall be and
remain the exclusive property of Sponsor (collectively with Sponsor Property,
“Sponsor Arising IP”). Sponsor shall have the right to make whatever use they
deem desirable of any such Sponsor Arising IP. Medpace shall not, without the
prior written consent of Sponsor, publish, disseminate, or otherwise disclose to
any third party any such Sponsor Arising IP (except such disclosure as may be
required by law), or use any such property for any purpose other than the
performance or enforcement of this Agreement. Sponsor Arising IP shall include,
without limitation, any Study reports, data summaries, data analyses, patient
narratives, annotated package inserts, Study publications, or other written,
printed, or graphic works or documents or other work product created by Medpace
under a Task Order. Medpace hereby assigns, and shall require, its
Representatives to assign, its rights in all such Sponsor Arising IP to Sponsor
consistent with the obligations set forth in Article 10 below.         B.
Sponsor acknowledges that all computer programs, software, applications,
databases, proposals and other documentation that (i) are generally used by
Medpace in the conduct of its business, (ii) do not incorporate, arise from or
rely on Sponsor Confidential Information or the Study drug, and (ii) are not
directly derived from or developed solely for Sponsor, are the exclusive and
confidential property of Medpace or the third parties from whom Medpace has
secured the right of use (“Medpace Property”). Sponsor agrees that any
improvement, alteration or enhancement to Medpace Property which are developed
or implemented during the course of any Services performed hereunder, without
incorporating, arising from or reliance on any Sponsor data, information,
materials, Study drug or Confidential Information (or derivatives thereof),
shall be the property of Medpace.         C. Medpace covenants that it shall not
embed any Medpace Property or improvements, alterations or enhancements in any
Sponsor Arising IP. To the extent that any Medpace Property or improvements,
alterations or enhancements thereto is incorporated into any Sponsor Arising IP
hereunder, Medpace hereby grants Sponsor and its Affiliates a non-exclusive,
worldwide, irrevocable, sublicenseable, transferable, royalty-free right and
license, for it to use the Medpace Property and improvements, alterations and
enhancements, as applicable, solely in connection with its use of the Sponsor
Arising IP which may be used for any and all purposes. Medpace represents and
warrants that to the best of its knowledge Medpace’s licensing of such
intellectual property for Sponsor’s use solely in connection with the Sponsor
Arising IP is properly authorized and will not constitute an infringement or
other violation of any rights of a third party.

 

  15 | Page

 

 

 

 

10. PATENT RIGHTS

 

  A. Medpace shall disclose promptly to Sponsor any and all inventions,
discoveries and improvements conceived or made by Medpace while providing
Services to Sponsor pursuant to the Agreement and constituting a modification or
extension of use relating to Sponsor’s proprietary rights, and hereby assigns
all its interest therein to Sponsor or its nominee; whenever requested to do so
by Sponsor, Medpace shall, and shall ensure that its Representatives will,
execute any and all applications, assignments, or other instruments and give
testimony which Sponsor shall deem necessary to apply for and obtain a patent in
the United States of America and/or other applicable jurisdiction or of any
foreign country or to protect otherwise Sponsor’s interests and shall compensate
Medpace for the time devoted to said activities and reimburse it for expenses
incurred.

 

11. PUBLICITY

 

  A. Medpace shall not make any public announcements, oral presentations or
publications concerning this Agreement or the subject matter hereof without the
prior written consent of Sponsor.

 

  B. Medpace will not use the Sponsor’s name, logo or trademark in any
communication, release, notice or other publication without the express prior
written consent of the Sponsor; provided, however, Medpace may disclose
Sponsor’s name to the extent required by Applicable Law. Sponsor will not use
Medpace’s name, logo or trademark for any marketing purpose without Medpace’s
prior written consent; provided, however, Sponsor may disclose Medpace’s name
for all other purposes, including to the extent required by Applicable Law or
for regulatory purposes.

 

12. SECURITY AND DISPOSITION OF STUDY FILES

 

  A. Medpace shall use commercially reasonable efforts, including, but not
limited to, periodic backup of computer files, to prevent the loss or alteration
of Sponsor’s Study data, Confidential Information, documentation, and
correspondence. Medpace shall in all respects comply with any Food and Drug
Administration (“FDA”) regulations concerning the maintenance, creation and
storage of records, including electronic records.

 

  B. Except as otherwise provided in this Agreement, at appropriate time points
or at completion of Services under a Task Order, Medpace shall transfer Study
materials, documents and correspondence to Sponsor. Medpace shall have the right
to retain one copy of any Study materials, documentation, and correspondence
necessary solely to meet regulatory or Medpace’s own internal audit
requirements, so long as it continues to maintain the confidentiality
requirements of Article 8.

 

  16 | Page

 

 

13. SPONSOR OBLIGATIONS

 

  A. Sponsor acknowledges that performance of the Services by Medpace will
require the co-operative involvement of both Parties, and Sponsor hereby agrees
to provide such assistance as may be reasonably necessary to enable Medpace to
perform the Services.

 

14. INDEMNIFICATION

 

  A. Sponsor shall indemnify, defend and hold harmless Medpace and its
Affiliates and their respective officers, directors, employees and agents
(“Medpace Indemnitees”) from and against any and all damages, losses,
liabilities, costs or expenses, including reasonable attorneys’ fees
(collectively “Damages”), resulting or arising from any claims, demands,
assessments, actions, suits, investigations or proceedings brought by a third
party (collectively “Claims”), arising from Services performed by Medpace
pursuant to this Agreement or under any Task Order (including but not limited to
any Damages arising from or in connection with any Study, test, product or
potential product to which this Agreement relates, or actions necessitated by
the protocol), except to the extent such Claims or Damages are determined to
have resulted from Medpace or its Representative’s negligence, willful
misconduct, or breach of any Applicable Law or breach of this Agreement or any
Task Order.

 

  B. Medpace agrees to indemnify, defend and hold harmless Sponsor and its
Affiliates and their respective officers, directors, employees and agents
(“Sponsor Indemnitees”) from and against any and all Damages resulting or
arising from Claims arising from Medpace or Medpace’s Representative’s
negligence or willful misconduct or a breach of any Applicable Law or a breach
of this Agreement or any Task Order.

 

  C. Any Party providing indemnification under this Agreement shall have the
right to control the defense and settlement of any Claims or Damages; provided
that neither Party will settle a Claim on behalf of the other Party without the
prior written approval of that Party. The indemnified Party shall have the right
to obtain separate legal counsel at its own expense if it so chooses. No such
Claim shall be settled without the prior written consent of the indemnifying
Party, which consent shall not be unreasonably withhold. The indemnified Party
shall reasonably cooperate in the defense of any Claims or Damages and provide
prompt written notice to the indemnifying Party of any Claims or Damages for
which indemnification is sought, provided that a failure to provide such notice
shall not relieve the indemnifying Party of its obligation, except to the extent
it is materially prejudiced by the failure to provide notice.

 

  D. During the term of this Agreement and for the duration of any applicable
Task Order, Medpace shall maintain liability insurance with policy limits
sufficient to meet its indemnification obligations under this Agreement. During
the term of this Agreement, Sponsor will, at its own expense, procure and
maintain insurance at appropriate levels. A Certificate of Insurance will be
provided to the other Party upon request.

 

  17 | Page

 

 

15. LIMITATION OF LIABILITY

 

  A. Except in the event of a liable party’s indemnification obligations or
breach of confidentiality obligations hereunder, In no event shall Sponsor or
Medpace be liable for any lost profits or indirect, incidental, special or
consequential damages arising out of the provision of Services hereunder, even
if the party seeking recovery of such damages has been advised of the
possibility of such damages.

 

16. INSPECTIONS AND AUDITS

 

  A. With respect to each Study, Medpace will retain all Study records and
documents for the greater of the duration of the Study or as required by
Applicable Laws. Medpace shall notify Sponsor six (6) months prior to the
expiration of the above referenced document retention period to determine
whether Sponsor plans to take delivery of the Study records and documents or
require post Study record and document retention services at Sponsor’s cost as
mutually agreed to by the Parties. During the duration of the Study, Sponsor or
its designee shall have the right, upon at least ten business (10) days’ prior
written notice to Medpace (except for for-cause audits), to examine the standard
operating procedures, facilities, books, records, papers, files and
documentation, including computer files, data bases and records, at Medpace’s
facilities and the facilities of clinical investigators contracted by Medpace to
determine the adequacy of such records, to ensure the Services are being
performed in accordance with the approved Task Orders and applicable regulations
and/or to examine the financial records of Medpace as may be reasonably
necessary to verify out-of-pocket expenses incurred during the performance of
the Services. Such inspections and audits shall be conducted during normal
business hours.

 

  B. Medpace shall provide reasonable assistance, including making available
members of its staff and providing access to all requested records, to
facilitate such inspections and audits.

 

  C. Medpace shall take all reasonable steps required by Sponsor to cure any
Medpace deficiencies found in any audit, inspection or investigation.

 

17. DEBARMENT

 

  A. Medpace hereby represents, warrants, and certifies that neither it nor any
of its Representatives has been or will be at any relevant time hereunder (i)
debarred under Section 306 of the Federal Food, Drug and Cosmetic Act, 21 U.S.C.
§335a(a) or (b), or similar local law nor (ii) threatened to be debarred or
voluntarily excluded or indicted for a crime or otherwise engaged in conduct for
which a person can be debarred under § 335a (collectively, (i) and (ii) above,
(“Debarred”), or subject to any governmental sanction that would prevent the
rendering of services hereunder in any jurisdiction in which the Study is to be
conducted, nor (iii) excluded from participation in any federally-funded
health-care program (“Excluded”). In the event that any such party becomes
Debarred or Excluded, Medpace shall notify Sponsor in writing immediately and
Sponsor shall have the right to immediately terminate this Agreement if the
above representation is or becomes untrue.

 

  18 | Page

 

 

  B. Medpace hereby represents, warrants, and certifies that it has not and
shall not use in any capacity the services of any individual, corporation,
partnership, or association which has been Debarred or Excluded. In the event
Medpace becomes aware of or receives notice of the Debarment or Exclusion of any
individual, corporation, partnership, or association providing services to
Medpace, which relate to the Services being provided under this Agreement,
Medpace shall notify Sponsor in writing immediately and Sponsor shall have the
right to immediately terminate this Agreement if the above representation is or
becomes untrue.

 

18. NON SOLICITATION.

 

Neither Party and its Affiliates shall during the term of this Agreement and for
a period of twelve months following its termination, either directly or
indirectly, hire any employee of the other Party with whom its comes into
contact as a result of providing the Services, or recruit, solicit, or entice
any such person to become employed by it or any Affiliate and shall not approach
any such employee for such purpose or encourage, authorize or approve the taking
of such action by any other person. The Parties agree that any breach of this
provision would cause irreparable harm and that in addition to any and all other
available remedies injunctive relief, without the necessity of a bond or other
security, shall be appropriate and available. Notwithstanding the foregoing, the
Parties acknowledge and agree that this Section 18 will not prohibit
solicitations by either Party through use of general advertising or other
publications of general circulation.

 

19. ENTIRE AGREEMENT

 

This Agreement contains the full understanding of the Parties with respect to
the subject matter hereof and supersedes all existing agreements and all other
oral, written or other communications between the Parties concerning the subject
matter hereof. This Agreement shall not be amended, modified or supplemented in
any way except in writing and signed by a duly authorized representative of
Sponsor and Medpace. All Appendices hereto, including any Task Orders, shall be
deemed to be incorporated herein and made a part hereof.

 

20. GOVERNING LAW

 

  A. This Agreement and the performance hereof shall be governed, interpreted
and construed in all respects by the internal laws of the State of New York,
without respect to its conflict of law principles. All disputes and claims
arising under this Agreement or any Task Order shall be resolved exclusively in
a court of applicable jurisdiction located in New York and each Party consents
to the venue of any such action.

 

21. NO WAIVER

 

  A. No waiver of any term, provision, or condition of this Agreement whether by
conduct or otherwise in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such term, provisions, or
conditions, or of any other term, provision, or condition of this Agreement. No
waiver of any right set forth herein shall be deemed effective unless in writing
and signed by the Party against whom enforcement of the waiver is sought.

 

  19 | Page

 

 

22. INDEPENDENT CONTRACTOR

 

  A. In fulfilling its obligations pursuant to this Agreement, each Party shall
be acting as an independent contractor and the Services do not create an
employee/employer relationship between the Parties. Neither Party is granted any
right or authority to assume or to create any obligation or responsibility,
expressed or implied, on behalf of or in the name of the other Party.

 

23. FORCE MAJEURE

 

  A. Neither Party shall be liable or deemed to be in default for any delay due
to causes beyond the reasonable control of the Party and not the result of such
Party’s negligence or willful misconduct, such as: war, acts or threats of
terrorism, civil disorders, acts of God, or government action; provided, that
the affected Party promptly notifies the other of the cause and its effects on
the Services to be performed hereunder and uses all reasonable endeavors to
eliminate or cure or overcome any such causes and to resume performance of its
covenants with all possible speed. Financial difficulty shall never be deemed a
force majeure event. Notwithstanding anything to the contrary herein, in the
event the force majeure event continues for more than sixty (60) days, the
non-affected Party shall have the right to terminate this Agreement immediately
upon written notice to the affected Party. Notwithstanding the foregoing, in no
event shall the occurrence of a force majeure event excuse Medpace from its
obligations if such event was reasonably foreseeable and Medpace did not take
all reasonable measures to protect against its occurrence.

 

24. SEVERABILITY

 

  A. In the event any provision of this Agreement shall be determined to be void
or unenforceable, the remaining provisions shall remain in full force and
effect.

 

25. ASSIGNMENT

 

  A. Except as set forth herein, Medpace shall not assign this Agreement or any
Task Order except with the prior written consent of Sponsor. No assignment by
either Party, however, will relieve either Party of the performance of any
accrued obligation that such Party may then have under this Agreement. Subject
to the restrictions set forth in this Section, this Agreement shall be binding
upon and shall inure to the benefit of the Parties’ permitted successors and
assigns. Any attempted assignment in violation of this section shall be deemed
null and void.

 

26. No Third Party Beneficiaries

 

  A. Nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

  20 | Page

 

 

 

27. SUBCONTRACTING

 

  A. Medpace shall not subcontract any such Service or obligation through
sub-contractors, consultants, agents or any third party (“Subcontractors”)
without first obtaining Sponsor’s written consent. In the event Sponsor approves
the use of one or more Subcontractors, then Medpace shall enter into a separate
contract with such Subcontractors containing terms consistent with this
Agreement. Medpace shall require that any such contract shall contain the
specific, detailed services to be performed by any such Subcontractor. Medpace
shall use commercially reasonable efforts to add Sponsor as a third-party
beneficiary to such contracts to allow Sponsor to exercise and enforce similar
rights as Medpace may have under its contract with any such Subcontractor,
including without limitation the right to audit and inspect such Subcontractor’s
financial affairs, facilities, processes and procedures to the extent that such
matters relate to work for Sponsor. Medpace’s contract with its Subcontractors
shall include an assignment to Medpace of rights to any Sponsor Arising IP
arising from the performance by such Subcontractor of any obligations
subcontracted thereto pursuant to this paragraph. Medpace understands and agrees
that all such Sponsor Arising IP described in the immediately preceding sentence
shall be assigned to Sponsor as contemplated hereunder and as necessary Medpace
shall apprise each Subcontractor of such fact. Medpace represents and covenants
that it shall use best efforts to ensure that any Subcontractor, has the
capability to perform the Services to Sponsor’s standards under this Agreement
and in compliance with Applicable Laws. Study Sites shall not be considered a
sub-contractor, consultant or agent for purposes of this Article. In the event
that Medpace contracts with a Subcontractor pursuant to this Section to
discharge any obligation of Medpace under this Agreement or a Task Order,
Medpace shall (i) remain primarily responsible to Sponsor for the performance of
such Service or obligations; and (ii) accept liability arising from the acts and
omissions of any such Subcontractor related to performance of the Services.

 

28. SUCCESSORS AND ASSIGNS

 

  A. This Agreement shall be binding on and inure to the benefit of the Parties
hereto and their respective successors, heirs, personal representatives, and
permitted assigns.

 

29. CONFLICTS BETWEEN AGREEMENTS

 

  A. In the event that there is any conflict between the provisions of this
Agreement and any duly executed Task Order, this Agreement shall control, unless
the Task Order or this Agreement clearly states that in the event of such
conflict, the Task Order shall control.

 

30. COUNTERPARTS

 

  A. This Agreement and any Task Order may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same agreement. Signatures to this Agreement transmitted by
facsimile, by electronic mail in “portable document format” (“.pdf”), or by any
other electronic means which preserves the original graphic and pictorial
appearance of the Agreement or any Task Order, shall have the same effect as
physical delivery of the paper document bearing the original signature.

 

  21 | Page

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 



MEDPACE, INC.         Signature: /s/  John Wynne   By: John Wynne   Title: Vice
President Commercial Operations         RITTER PHARMACEUTICALS, INC.        
Signature: /s/  Andrew J. Ritter   By: Andrew J. Ritter   Title: President and
Co-Founder  

  

  22 | Page

 

 

EXHIBIT A

 

FORM OF TASK ORDER

 

Medpace Task Order Number: ______________

 

Medpace Project Number: ______________

 

This Task Order, dated _______________, is between Medpace Inc. (“Medpace”), and
Ritter Pharmaceuticals, Inc. (“Sponsor”).

 

RECITALS:

 

WHEREAS, Medpace and Sponsor have entered into that certain Master Services
Agreement dated __________________ (as may be amended from time to time, the
“Master Services Agreement”); and

 

WHEREAS, pursuant to the Master Services Agreement, Medpace has agreed to
perform certain Services in accordance with Task Orders from time to time
entered into by the Parties and Sponsor and Medpace now desire to enter into
such a Task Order; and

 

WHEREAS, Medpace and Sponsor desire that Medpace provide certain services with
respect to ______ (the “Study”) for the Study of the product ________ (“Study
Drug”) as set out in the Protocol Number: ____________, which is incorporated
herein by reference;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereby agree as follows:

 

  1. Scope of Work. Medpace shall perform the Services described in the Scope of
Work, attached hereto as Appendix 1, in accordance with the Project Schedule,
attached hereto as Appendix 2, the Study protocol, the terms of the Agreement
and any other documents attached to and specifically referenced in this Task
Order (“Services”).

 

  2. Compensation. For performance of these Services, Sponsor shall pay to
Medpace an amount equal to the Project Budget set forth in Appendix 3, which
amount shall be payable pursuant to the Payment Schedule set forth in Appendix
4. In no event shall the total fees payable by Sponsor pursuant to this Task
Order exceed the Project Budget without Sponsor’s prior written consent. The
Project Budget is provided for cost analysis purposes. It is agreed that all
direct fees are fixed prices unless the underlying assumptions (including, but
not limited to, trial duration, Study timelines, number of sites/patients,
services provided) change and all such changes shall be documented in a Contract
Amendment. After staff are assigned, costs are incurred based upon allocation of
staff capacity.

 

  3. Transfer of Obligations. Sponsor Obligations transferred to Medpace by
Sponsor (consistent with the regulations set forth in 21 C.F.R. Section 312,
Subpart D) are identified in Appendix 5.

 

  4. MSA. The provisions of the Master Services Agreement are hereby expressly
incorporated by reference into and made a part of this Task Order.

 

23

 

 

IN WITNESS WHEREOF, the Parties have hereunto signed this Task Order effective
as of the day and year first written above.

 

MEDPACE, INC.         Signature: TEMPLATE NOT FOR SIGNATURE         By:    
Title:           RITTER PHARMACEUTICALS, INC.         Signature: TEMPLATE NOT
FOR SIGNATURE         By:     (Print Name)   Title:  

 

List of Appendices:

 

Appendix 1: Scope of Work

Appendix 2: Project Schedule

Appendix 3: Project Budget

Appendix 4: Payment Schedule

Appendix 5: Transfer of Obligations

 

24

 

 

